Citation Nr: 1229395	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  12-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for claimed residuals of dental trauma for teeth numbers 23, 24, 25, and 26 for VA compensation purposes.

2.  Entitlement to service connection for claimed residuals of dental trauma for teeth numbers 23, 24, 25, and 26 for VA treatment purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to February 1961.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) that denied a claim for a dental condition. 

The Veteran both requested, and withdrew that request, for a Board hearing at the RO in his April 2012 substantive appeal.  His hearing request, therefore, is withdrawn.  38 C.F.R. § 20.704(e) (2012).  

The dental claim has been recharacterized to better reflect the medical evidence and the Veteran's statements.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007) ("The duty to sympathetically interpret a claim for benefits exists because a pro se claimant is not presumed to know the contents of title 38 or to be able to identify the specific legal provisions that would entitle him to compensation."); Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Under the laws administered by VA, replaceable missing teeth are not a disability for which VA disability compensation is payable. 

2.  The evidence establishes that the Veteran's sustained dental trauma resulting in the loss of teeth numbers 23, 24, 25, and 26 during service and that the Veteran meets the requirements for service connection for the limited purpose of receiving Class II VA outpatient dental treatment. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of dental trauma for teeth numbers 23, 24, 25, and 26 for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.150, 17.161(2011). 

2.  The criteria for service connection for residuals of dental trauma for teeth numbers 23, 24, 25, and 26 for VA treatment purposes only, are met.  38 U.S.C.A. §§ 1131, 1721 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
With respect to the Veteran's dental compensation claim, the Board observes that there is no debate as to the relevant facts underlying this issue.  The claim turns on a simple application of the law to these facts (i.e. whether the Veteran meets the criteria for compensation under 38 C.F.R. §§ 4.150, 17.161(a)).  Whether the Veteran is entitled to such compensation is wholly a matter of interpretation of the pertinent statute and regulations.  Therefore, VA's duties under the VCAA do not apply to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (holding that the VCAA is inapplicable to matters of pure statutory interpretation). 

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board is granting service connection for residuals of dental trauma for teeth numbers 23, 24, 25, and 26 for VA treatment purposes only, and this is the greatest benefit the Veteran can receive under the circumstances.  Any failure to notify or assist him is inconsequential and, therefore, at most, no more than harmless error.

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these claims.

II.  Analysis

The March 1958 dental examination during the Veteran's first month of service indicates all four of his third molars (teeth #1, 16, 17, and 32) were missing.  No problems with teeth numbers 23, 24, 25, and 26 were noted.  Service dental treatment records establish that teeth numbers 23, 24, 25, and 26 were extracted in July 1959, a partial bridge to replace these missing teeth was prepared in October 1959, and it was inserted in January 1960. 

The Veteran maintains that he suffered dental trauma during service when he was struck in the mouth while loading a jeep aboard a cargo plane while serving with the 82nd Airborne Division.  He reports that teeth #23, 24, 25, and 26 had to be extracted and a partial bridge was inserted.  An October 2011 decision review officer (DRO) conference report indicated that the Veteran is not receiving treatment for this condition and requests a replacement bridge for teeth numbers 23, 24, 25, and 26.  

Disability compensation may be provided for certain specified types of service-connected dental disorders (Class I).  See 38 C.F.R. § 17.161(a).  The dental disabilities which may be awarded VA compensation for disabilities set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

There is no competent evidence that the Veteran has irreplaceable missing teeth or that his loss of teeth is the result of loss of substance of body of maxilla or mandible.  In fact, the in-service evidence shows that these extracted teeth were replaced by dentures, and the Veteran is currently requesting another partial denture.  There is no competent evidence that he suffered inservice injury or disease of the jaw, or any of the other conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  Therefore, he is not eligible for compensation or Class I treatment for any dental disorder. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.

Therefore, in the Veteran's case, replaceable missing teeth which can be replaced by a suitable prosthesis, i.e., a partial denture or bridge, is not a disability for which compensation may be paid so the compensation claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Veteran is, in fact, seeking VA outpatient dental treatment, i.e., a partial bridge, for teeth numbers 23, 24, 25, and 26.  

To establish entitlement to service connection for VA outpatient dental treatment purposes for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  

The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for Class II VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  

While a lay person is not competent to provide a diagnosis or medical opinion as to etiology of symptomatology, a lay person is competent to report as to events he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has consistently reported the same history of dental trauma in service throughout his appeal.  Also loading a cargo plane is consistent with his duties as a paratrooper.  The Veteran's contention that he lost four of his front lower teeth due to an accident while in service is found to be credible.  As such the lay statements have probative value in demonstrating the Veteran's in-service dental trauma.  While there is no incident report, dental treatment records show that teeth numbers 23, 24, 25, and 26 were normal upon entrance into service, were noted to have been extracted over a year later, and he received a partial bridge later in service to replace these teeth.  In addition, the service dental treatment records are consistent with the reported incident.  

In sum, there is an accepted in-service incident of dental trauma resulting in the loss of teeth numbers 23, 24, 25, and 26, and there is no contrary evidence of record.  Therefore, service connection for residuals of dental trauma for teeth #23, 24, 25, and 26 for VA treatment purposes only, is warranted. 



ORDER

Service connection for residuals of dental trauma for teeth numbers 23, 24, 25, and 26 for VA compensation purposes is denied. 

Service connection for residuals of dental trauma for teeth numbers 23, 24, 25, and 26 for VA treatment purposes only, is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


